Citation Nr: 1517464	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  13-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for seborrheic, atopic, and photo dermatitis.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that the primary symptom of his service-connected skin disability is severe itchiness.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

In September 2008, the Veteran timely submitted a substantive appeal as to the issue of entitlement to a rating in excess of 30 percent for Posttraumatic Stress Disorder.  However, in correspondence received from the Veteran in March 2010 prior to certification of the appeal to the Board, the Veteran indicated that he no longer desired to persue an appeal of the issue.  Accordingly, the issue has been withdawn and is not part of the Veteran's appeal.  See 38 C.F.R. § 20.204 (2014). 

The issue of an effective date earlier than December 15, 2008, for the grant of service connection for seborrheic, atopic, and photo dermatitis (previously skin rash) has been raised by the record in a June 2011 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The most probative evidence of record shows that, throughout the rating period, the Veteran's seborrheic, atopic, and photo dermatitis has been treated with topical corticosteroids and has manifested over greater than 5 percent but less than 20 percent of the Veteran's entire body or exposed areas; it has not been treated with systemic corticosteroids or other immunosuppressant drugs, or affected 20 percent or more of the Veteran's entire body or exposed areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for seborrheic, atopic, and photo dermatitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2010 satisfied the duty to notify provisions with respect to the Veteran's claim for a higher rating for the service-connected skin disability, as it notified him of the factors pertinent to the establishment of an increased rating and an effective date.

The duty to assist the Veteran has also been satisfied in this case.  The service treatment records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner considered the Veteran's reported symptomatology, examined the Veteran, and provided the medical information necessary to address the rating criteria in this case, to include measurements of the areas affected by the service-connected skin disability.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the VA examination to be adequate.

There is no indication that the service-connected skin disability has increased in severity since the Veteran was last examined in January 2011.  Neither the Veteran nor his representative has identified any additional, outstanding evidence that could be obtained to substantiate the claims.  There is no indication in the record that any additional evidence, relevant to the claims adjudicated in this decision, is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," in all claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Veteran's seborrheic, atopic, and photo dermatitis is currently rated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (2014).  Under DC 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent of the entire body is affected; or at least 5 percent but less than 20 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

Dermatitis may also be rated as a disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.

Analysis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected skin disability.  The Veteran has specifically stated that he believes this disability warrants at least a 30 percent rating.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2013.  He also has asserted that VA has erred in that it has not considered his service treatment records in assigning a disability rating.  See Correspondence from the Veteran, received in September 2014.

The Veteran's claim for an increased rating was received in December 2010.  Therefore, the rating period on appeal is from December 2009, one year prior to the date of receipt of the increased rating claim. 38 C.F.R. § 3.400(o)(2) (2014).  The pertinent competent clinical evidence of record consists of a January 2011 VA examination and private medical records.

Private medical records dated December 2009 through mid-May 2010 show no specific treatment for a skin disability.  They do, however, include problem lists that note "rash, [not otherwise specified] and other nonspecific skin eruption," which was identified September 5, 2003.

On May 24, 2010, the Veteran presented with, among other physical health concerns, severe tinea corporis with secondary cellulitis, described as affecting the lower extremity.  He was felt to be at risk for sepsis, and was therefore admitted to the hospital.  On admission, the Veteran reported rash for the past three weeks, treated with over-the-counter hydrocortisone cream and a prescription cream.  He reported that the rash was extremely itchy.  On examination, the Veteran was noted to have erythematous, blanchable, spongiotic plaques symmetrically located on his inner shins and ulcerations on his ankles, which appeared to be healing.  The Veteran was assessed with dermatitis, unspecified, and shallow leg ulcers.  He was provided a topical antibiotic cream and a topical corticosteroid cream.  He was discharged three days after admission.  On discharge, the final diagnosis was dermatitis of the lower extremity.  Discharge medications included the same topical antibiotic and corticosteroid creams the Veteran was provided during admission.

Records from June 2010 indicate the Veteran had four small bulla on the hands and ankles measuring 3 to 5 centimeters (cm), diagnosed as contact dermatitis.  The Veteran's main complaint was itching.  At another office visit in early June 2010, the Veteran's skin was noted as looking better, but a new skin lesion was also noted.  The Veteran was placed on zinc sulfite to improve integrity and healing of the skin.  The Veteran was seen twice in December 2010 for complaints unrelated to any skin condition.  At both visits, the Veteran denied rash, itching, and any new skin lesions on the integument portion of the review of systems.  At one of the two visits, a physical examination was also conducted.  The Veteran was found to have no rashes or lesions present, no areas of discoloration present, and normal skin turgor.

The Veteran was afforded a VA examination in January 2011 in relation to his claim for an increased rating for the service-connected skin disability.  At the examination, the Veteran reported an itchy skin condition primarily affecting the hands and lower extremities around the ankles since the time of his military service.  The Veteran reported successful treatment with topical medications, but no current systemic treatment or light therapy.  He reported no current itching of the hands, but near continuous itching of his bilateral feet.  On examination, the VA examiner noted a 5 cm round area of hypopigmentation at the site of skin biopsy on the Veteran's left hand that was slightly shiny without adherence to underlying tissue.  There was no tenderness or breakdown of the scar.  There was an additional 0.5 cm scar from skin biopsy on his left calf that was hyperpigmented without breakdown, adherence to underlying tissue, loss of subcutaneous tissue, tenderness, or breakdown.  There was no scarring on the left foot, but there was a 3 cm by 2 cm area of hyperpigmentation with slight thickening of the skin on the left foot.  On the right lower extremity there was a 3 cm by 2 cm hyperpigmented area with some thickening of the skin, and an 8 cm by 1.5 to 2 cm hyperpigmented region with slight thickening.  The examiner noted that all areas of hyperpigmentation were consistent with neural dermatitis or excessive itching of the area.  The examiner also noted that there was no redness, blistering, cellulitis, lesions, or cracking between the toes.  In addition, there was no hyperpigmentation, blistering, cracking, or lesions between the fingers.  The examiner diagnosed the Veteran with mild atopic dermatitis of the hands, moderate atopic dermatitis of the right foot with extensive pruritus and evidence of secondary changes from chronic scratching, and atopic dermatitis of the left foot with evidence of milder changes from extensive scratching and mild chronic symptoms.

The remaining private treatment records document no further complaint of or treatment specifically for skin conditions.  At visits unrelated to complaints of a skin condition, the Veteran denied rash and new skin lesions on the integument portion of a review of systems in August 2011, September 2011, October 2011, November 2011, January 2012, and April 2012.  Additionally, he denied not only rash and new skin lesions, but also itching in March 2011 and June 2011.

The Veteran submitted a statement from his wife in April 2011.  In the statement, the wife indicates, among other things, that she married the Veteran in 1969 after he returned from active service.  She states that he has suffered from a skin disease from the time they were married.  She describes the disease as a "rash," and states that the Veteran requires medications prescribed by doctors to manage the condition.  She does not describe specific symptoms of the skin disease or measurements of areas affected by the service-connected skin disability.

In summary, the records most relevant to the rating period shows that in May 2010 the Veteran was treated on an inpatient basis for severe tinea corporis of the lower extremity.  His course of treatment included topical antibiotics and corticosteroids.  After three days, he was discharged with a final diagnosis of dermatitis of the lower extremity.  In June 2010, the Veteran was noted as having four small bulla on the hands and ankles measuring 3 to 5 cm.  In June 2010, it was also noted that the Veteran's skin condition was improving.  At the January 2011 VA examination, the Veteran was noted as having a 5 cm round hypopigmented scar on the left hand and a 0.5 cm hyperpigmented scar on the left calf.  Neither scar exhibited adherence, tenderness, or breakdown.  The examiner also noted a 3 cm by 2 cm area of hyperpigmentation and slight thickening on the left foot.  On the right lower extremity there was a 3 cm by 2 cm hyperpigmented area with some thickening.  Finally, also on the right lower extremity, there was am 8 cm by 1.5 to 2 cm hyperpigmented area with slight thickening consistent with neural dermatitis or excessive scratching.  The examiner noted no redness, blistering, cracking, or cellulitis.  Since the January 2011 VA examination, the Veteran has denied rash and new skin lesions at several office visits where his primary complaint was unrelated to his service-connected skin disability.  He additionally denied itching at two office visits.  The record does not show that the Veteran was treated with systemic corticosteroids or other immunosuppressant drugs at any time during the rating period.  The record indicates that the Veteran's main complaint related to his service-connected skin disability throughout the rating period has been of severe itching.

The Board concludes that the record does not show that the Veteran was entitled to a rating in excess of 10 percent for his service-connected skin disability at any time during the rating period.  Specifically, there is no indication that the Veteran's service-connected disability covered 20 percent or greater of his entire body or 20 percent or greater of exposed areas; or that it required intermittent, near-constant, or constant systemic therapy.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2014).  Rather, the record shows that the Veteran was treated for a condition limited to his hands and lower extremities.  In June 2010, the Veteran had four relatively small bulla on the hands and ankles measuring 3 to 5 cm each.  When the Veteran was examined in January 2011, he had two relatively small scars, one on his left hand and one on his left calf, and three relatively small areas of thickening, one on the left foot and two on the lower right extremity.  The affected areas observed in June 2010 and January 2011 do not amount to 20 percent or greater of the Veteran's entire body or 20 percent or greater of the exposed areas.  The Veteran has treated the service-connected skin disability with topical, not systemic, corticosteroids throughout the rating period.  The Veteran denied rash and new lesions at several office visits during the rating period.

The Board has also considered whether there are any other diagnostic code that would provide the Veteran with a higher rating.  The Board finds that there is not.  The evidence does not reflect that the Veteran's scars not of the head, face, or neck, that are deep and nonlinear, affected an area of at least 12 square inches (77 square cm) in size (DC 7801) or that the Veteran has unstable or painful scars (DC 7804).  On VA examination in January 2011, the Veteran's scars exhibited no adherence, tenderness, or breakdown.  There is no indication in the record that the Veteran's scars exhibited such symptomatology at any time during the rating period.  

The Board notes that the Veteran's service-connected disability may have met the criteria for a 10 percent rating under DC 7801 during at least a portion of the rating period.  Specifically, DC 7801 provides a 10 percent rating for scars not of the head, face, or neck that are due to causes other than burns that have areas of at least 6 square inches (39 square cm) but less than 12 square inches (77 square cm).  However, rating of the same manifestation under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  DC 7806 indicates that the VA should rate the disability based on the criteria listed under DC 7806, "Or rate as disfigurement of the head, face, or neck (DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability."  The regulation's use of the disjunctive indicates that separate ratings are not to be assigned under DCs 7801 through 7805 and DC 7806.  Rather, one rating under either DC should be assigned, based on the predominant disability.  Accordingly, a separate rating under DC 7801 is not warranted, as such would constitute rating of the same manifestation under various diagnoses.

The Board acknowledges the Veteran's contentions that VA failed to consider his service treatment records in determining his disability rating, that his compensation should be increased to the level of the "permanent profile" he received during service, and that he is entitled to a 30 percent rating for his service-connected skin disability.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2013; Correspondence from the Veteran, received in September 2014.  The Veteran's entire medical history must be borne in mind when rating a service-connected disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the current level of disability is of primary concern in a claim for an increased rating.  The most recent evidence is generally the most relevant in such a claim, as it provides the most accurate picture of the current severity of the disability.  See Francisco v. Brown, 1 Vet. App. 55 (1994).  Here, VA has considered all evidence of record, to include the Veteran's service treatment records.  The service treatment records are dated during the Veteran's active service, which occurred between April 1967 and January 1969.  Those records therefore do not speak to the current severity of the Veteran's service-connected skin disability.  The ratings assigned herein are based on records dated during the rating period, as they are more relevant to assessing the Veteran's current level of disability than any medical profile assigned to the Veteran during active service, over 40 years prior to the date of the Veteran's claim for an increased rating.  As to the Veteran's assertion that he is entitled to a 30 percent rating for his service-connected skin disability, he has not indicated why he believes such is the case.  As discussed at length above, the objective medical evidence of record simply does not show that the Veteran is entitled to a rating in excess of 10 percent for the disability under the relevant diagnostic codes at any time during the rating period.  Under DC 7806, a 30 percent rating is warranted when 20 to 40 percent of the entire body is affected; 20 to 40 percent of exposed areas are affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The medical evidence of record does not show any such factors to have been present at any time during the rating period.  In this regard, the Board affords greater probative value to the objective medical evidence of record than to the Veteran's unsubstantiated assertion that he is entitled to any given disability rating.

The Board therefore finds that the criteria for a rating in excess of 10 percent for the Veteran's seborrheic, atopic, and photo dermatitis have not been met at any time during the rating period.  Accordingly, there is no basis for staged rating of the Veteran's service-connected skin disability pursuant to Hart, 21 Vet. App. at 519, and the claim for a higher rating must be denied.  As the preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has also considered whether the Veteran is entitled to referral for assignment of a greater level of compensation on an extraschedular basis.  Ordinarily, the Schedule will apply unless there are exceptional or unusual factors which would render application of the Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's seborrheic, atopic, and photo dermatitis with the established criteria found in the Schedule for that disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The Veteran's primary symptoms throughout the rating period attributable to his service-connected skin disability have been rashes and itching.  DC 7806, which relates to dermatitis and eczema, reasonably encompasses rashes and itching, which are not unusual symptoms of dermatitis and eczema.

The Board further observes that, even if the available schedular ratings for the disability were inadequate (which they manifestly are not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his seborrheic, atopic, and photo dermatitis.  Rather, it shows that the Veteran was hospitalized for three days in May 2010, but has since not required hospitalization for the disability, and has been treated only with topical medications.  There is no persuasive evidence in the record to indicate that the disability on appeal would cause impairment with employment over and above that which is already contemplated in the assigned schedular rating.

The Board acknowledges that the Veteran's disability has an impact on employment.  However, the symptoms experienced by the Veteran-rashes and itching-are not considered to be exceptional or unusual and are taken into account by his current rating.  Therefore, referral for extraschedular consideration is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a disability rating in excess of 10 percent for seborrheic, atopic, and photo dermatitis, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


